DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
Claim 1, line 5 recites “an cutting face”, should read as “a cutting face”
Claim 13, line 1 recites “a arithmetic”, should read as “an arithmetic”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a blade for locating the at least one tooth” in line 6. This is indefinite as to whether the blade is locating the at least one tooth or the at least one tooth is located on the blade.
The term “hard” in claim 3 is a relative term which renders the claim indefinite. The term “hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2 and 4-15 are rejected due to their dependency on rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 6-7, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN106216766) in view of Isawa (JP2007061997).
Regarding claim 1, Liu teaches a broach for a broaching machine (See Fig. 7 depicting the broach), the broach being usable for machining parts by stripping off material (See paragraph 0002 describing the broach used to groove air-conditioning compressor cylinder) , the broach comprising: at least one tooth (7) for stripping off the material (See Fig. 7), which has a detaching face for stripping off material and a back face for receiving stripped material (See modified Fig. 8 depicting the detaching face and the back face), in addition to two side faces and an cutting face joining the detaching face with the back face (See modified Fig. 6 depicting the side faces and modified Fig. 8 depicting the cutting face);  a blade (4) for locating the at least one tooth (See Fig. 7 and paragraph 0036 describing the blade 4 provided with a plurality of teeth 7); a chip chamber as an open cavity (See modified Fig. 8 depicting the chip chamber), the chip chamber being located longitudinally immediately after the cutting face (See modified Fig. 8 depicting the chip chamber after the cutting face); a leading edge for cutting the part to be machined (See modified Fig. 8 depicting the leading edge). However, Liu fails to specifically teach the leading edge being configured with a rounded shape where the rounded shape of the leading edge is located in correspondence with a union of the detaching face with the cutting face.

    PNG
    media_image1.png
    549
    434
    media_image1.png
    Greyscale

Modified Fig. 6 of Liu (CN106216766)



    PNG
    media_image2.png
    649
    751
    media_image2.png
    Greyscale

Modified Fig. 8 of Liu (CN106216766)

Isawa teaches the leading edge (1) being configured with a rounded shape (See paragraph 0009 describing a rounding of 3-25 μm at the cutting edge 1), where the rounded shape of the leading edge (1) is located in correspondence with a union of the detaching face (2) with the cutting face (3) (See Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting edge of Liu to be rounded as taught by Isawa. Doing so would prevent chipping of the cutting edge and improve the life of the broach (See paragraph 0009).
Regarding claim 2, Liu as modified teaches the broach according to claim 1, wherein the rounded shape is determined by a radius of curvature having a nominal value between 5 μm and 65 μm (See 103 rejection of claim 1 describing the modification of the cutting edge to be rounded within the claimed range)
Regarding claim 3, Liu as modified teaches the broach according to claim 1, wherein the blade (4) and the at least one tooth (7) are made of hard metal (See Fig. 6-7 and paragraph 0036 describing the blade 4 and the at least one tooth 7 being made of an alloy), the blade and the at least one tooth being formed from one and the same part (See Fig. 6-7 and paragraph 0036 describing the blade 4 and at least one tooth 7 formed from the same part).
	Regarding claim 6, Liu as modified teaches the broach according to claim 1, wherein a height of the at least one tooth (7) according to the cutting face decreases from the detaching face to the back face (See modified Fig. 8 depicting the cutting face declining from the detaching face to the back face).
	Regarding claim 7, Liu as modified teaches the broach according to claim 6, wherein the height decreases according to an angle of fall (a) having a nominal value between 0.5° to 4.5° (See Fig. 8 depicting the angle of fall a and paragraph 0010 describing the angle is 2° to 6°, within the claimed range).
	Regarding claim 13, Liu as modified teaches the broach according to claim 1. However, Liu as modified fails to specifically teach wherein the at least one tooth has a arithmetic mean roughness between 0.01 μm and 0.16 μm and/or a mean roughness between 0.01 μm and 0.66 μm
	Isawa further teaches wherein the at least one tooth has a arithmetic mean roughness between 0.01 pm and 0.16 pm and/or a mean roughness between 0.01 μm and 0.66 μm (See paragraph 0007 describing the surface roughness between 0.5 to 5 μm). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. And doing so would avoid welding of the broach and deterioration (See paragraph 0007) See MPEP § 2144.05.I.
	Regarding claim 14, Liu as modified teaches the broach according to claim 1, wherein there are at least two teeth (7) (See Fig. 7-8 depicting at least two teeth 7), the chip chamber being located between the at least two teeth and configured according to a previous radius and a subsequent radius (See modified Fig. 8 depicting the chip chamber , and the previous and subsequent radius), the previous radius being able to be defined according to the detaching face of one of the teeth and the subsequent radius being able to be defined according to the back face of the other one of the teeth (See modified Fig. 8).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN106216766) and Isawa (JP2007061997) as applied to claim 14 above, and further in view of the Tool and Manufacturing Engineers Handbook, hereinafter referred to as REF1.
Regarding claim 15, Liu as modified teaches the broach according to claim 14. However, Liu as modified fails to specifically teach wherein the previous radius has a nominal value between 3.5 mm and 7 mm and/or the subsequent radius has a nominal value between 1 mm and 3 mm.
REF1 teaches wherein the previous radius (Face-Angle Radius) has a nominal value between 3.5 mm and 7 mm and/or the subsequent radius (Back-of-Tooth Radius) has a nominal value between 1 mm and 3 mm (See Table 7-3 depicting the ranges of the previous and subsequent radius within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the previous and subsequent radius to be in the claimed range as taught by REF1. Doing so would match the broach to the user’s cutting conditions for specific applications (See page 7-15, the disclosure under “Gullet geometries”).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN106216766) and Isawa (JP2007061997) as applied to claim 1 above, and further in view of Kohnle (EP2859977).
Regarding claim 4-5, Liu as modified teaches the broach according to claim 1, further comprising a support (1) for being fixed to the broaching machine (See Fig. 6 depicting the support), the blade (4) being fixed to the support (1) (See Fig. 6 depicting the blade fixed to the support and paragraph 0021 describing the blade fixed to the support by a high-strength special adhesive). However, Liu as modified fails to specifically teach the high-strength special adhesive of an epoxy-type resin, wherein the resin is arranged according to a thickness between 0.03 mm and 0.3 mm.
Kohnle teaches the blade (10) fixed to the support (2) by means of an epoxy-type resin (See Fig. 1 and paragraph 0026 describing the adhesive as an epoxy), wherein the resin is arranged according to a thickness between 0.03mm and 0.3mm (See paragraph 0025 describing a gap formed by the adhesive in the range of 0.1 to 0.3 mm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. Doing so would provide a high-strength adhesive to fix the blade to the support and ensure the fixation of the blade to the support. See MPEP § 2144.05.I.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN106216766) and Isawa (JP2007061997) as applied to claim 1 above, and further in view of Nakamura (US20020015622).
Regarding claim 8, Liu as modified teaches the broach according to claim 1. However, Liu as modified fails to specifically teach further comprising a transverse deviation in the leading edge, such that two unions of the leading edge with the two side faces are defined according to two different longitudinal points along the blade.
Nakamura teaches further comprising a transverse deviation (α) in the leading edge (7) (See Fig. 2 depicting the longitudinal deviation α, Fig. 3 depicting the leading edge 7, and paragraph 0019-0020 describing the transverse deviation α between 0° and 5°), such that two unions of the leading edge (7) with the two side faces are defined according to two different longitudinal points along the blade (See modified Fig. 3 depicting the unions and different longitudinal points).


    PNG
    media_image3.png
    716
    912
    media_image3.png
    Greyscale

Modified Fig. 3 of Nakamura (US20020015622)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leading edge of Liu as modified to have a transverse deviation as taught by Nakamura. Doing so would extend the life and sharpness of the broach teeth (See paragraph 0020)
Liu as modified teaches the broach according to claim 8, wherein the transverse deviation is defined by a transverse angle having a nominal value between 2° and 5°. See 103 rejection of claim 8 above, which teaches the transverse deviation within the claimed range.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN106216766) and Isawa (JP2007061997) as applied to claim 1 above, and further in view of Kohnle (DE102016105847), hereinafter referred to as REF ‘847.
Regarding claim 10, Liu as modified teaches the broach according to claim 1, However, Liu as modified fails to specifically teach further comprising a longitudinal deviation in at least one of the two side faces from the detaching face to the back face, such that a thickness of the at least one tooth decreases from the detaching face to the back face.
REF’847 teaches a longitudinal deviation (β) in at least one of the two side faces from the detaching face to the back face (See modified Fig  2 depicting the side faces, the detaching face, and the back face, and paragraph 0032 describing the longitudinal deviation to be 0 to 45 degrees), such that a thickness of the at least one tooth decreases from the detaching face to the back face (See modified Fig. 2 depicting the tooth thickness decreasing and paragraph 0032 describing the tooth tapers).

    PNG
    media_image4.png
    556
    713
    media_image4.png
    Greyscale

Modified Fig. 2 of REF ‘847 (DE102016105847)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side faces of Liu to have a longitudinal deviation, as taught by REF’847. Doing so would provide ideal clearance for the broach for the intended operation, improve the life of the tool, and reduce head and wear.
Regarding claim 11, Liu as modified teaches the broach according to claim 10, wherein the longitudinal deviation corresponds with the two side faces. See 103 rejection of claim 10 above and modified Fig. 2 of REF’847 depicting the longitudinal deviation corresponding to the side faces.
Regarding claim 12, Liu as modified teaches the broach according to claim 10, wherein the longitudinal deviation is defined by a longitudinal angle having a nominal value between 0.5° and 3.5°. See 103 rejection of claim 10 above describing the longitudinal deviation within the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722